FILED
                            NOT FOR PUBLICATION
                                                                             JAN 25 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YAOWEI HOU,                                      No. 16-71203

              Petitioner,                        Agency No. A089-970-909

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER,
Acting Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 18, 2019**
                              San Francisco, California

Before: WALLACE, CLIFTON, and FRIEDLAND, Circuit Judges.

      Petitioner Yaowei Hou, a native and citizen of the People’s Republic of

China (“PRC”), petitions for review of the Board of Immigration Appeals’ order

affirming the immigration judge’s denial of his application for asylum, withholding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and protection under the Convention Against Torture. We deny the

petition.

       Hou contends the BIA’s decision affirming the IJ’s adverse credibility

determination was not supported by substantial evidence. We disagree.

Credibility assessments are made “based on the ‘totality of the circumstances’ and

‘all relevant factors.’” Bingxu Jin v. Holder, 748 F.3d 959, 964 (9th Cir. 2014)

(quoting 8 U.S.C. § 1158(b)(1)(B)(iii)). “[O]nly the most extraordinary

circumstances will justify overturning an adverse credibility determination.” Id.

(quoting Shrestha v. Holder, 590 F.3d 1034, 1041 (9th Cir. 2010)).

       The IJ determined Hou’s testimony appeared “rehearsed or rote, rather than

a recollection of actual experiences in the PRC.” The IJ noted Hou’s allegations of

extreme mistreatment over a one-week period conflicted with his later testimony

that his wounds were not serious enough to warrant medical treatment. The IJ

found Hou’s testimony that he was subject to police supervision inconsistent with

the facts that Chinese authorities excused him from a mandatory reporting meeting,

allowed him to travel to Beijing to attend a visa interview, and granted him

permission to leave the country. Hou’s attendance at a Spanish congregation

despite not speaking the language, his failure to tell his pastor about his religious

persecution, and his decision to be baptized only after his case was referred to


                                           2
immigration court led the IJ to determine Hou’s religious activity in the United

States was done “primarily to support his pending asylum request.” We therefore

conclude there was substantial evidence to support the adverse credibility

determination. See Manes v. Sessions, 875 F.3d 1261, 1263-64 (9th Cir. 2017).

      With Hou’s testimony properly rejected, the only other evidence relevant to

Hou’s fear of persecution was general background information concerning

conditions in the PRC. Although individuals deemed “politically sensitive” may

face difficulties there, the IJ noted that Hou failed to connect that information to

his situation, since it appeared he was able to travel within and leave the PRC

without great difficulty. We thus also conclude substantial evidence supports the

BIA’s conclusion that Hou failed to demonstrate eligibility for asylum. See

Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009) (upholding BIA’s decision

based on a lack of evidence). Because Hou failed to meet the burden of proof for

his asylum claim, he is unable to satisfy the higher “clear probability” of

persecution standard to be eligible for mandatory withholding of removal.

Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000).

      For the same reasons, we conclude substantial evidence supports the BIA’s

conclusion that Hou failed to demonstrate it was more likely than not that he would




                                           3
be tortured upon returning to the PRC and was therefore ineligible for CAT

protection.

      PETITION FOR REVIEW DENIED.




                                        4